Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         14-DEC-2018
                                                         07:59 AM




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                     NATIONSTAR MORTGAGE LLC,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                    DANIEL KALEOALOHA KANAHELE,
                  Petitioner/Defendant-Appellant,

                                 and

         THE ESTATE OF MARCUS C. KANAHELE, CHILD SUPPORT
 ENFORCEMENT AGENCY, STATE OF HAWAII, UNITED STATES OF AMERICA,
       FIA CARD SERVICES, N.A., GLORIA KANAHELE, Personal
       Representative of the Estate of Marcus C. Kanahele,
                 Respondent/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 14-1-0584(2))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Daniel Kaleoaloha

Kanahele’s application for writ of certiorari filed on

October 24, 2018, is hereby accepted, and will be scheduled for
oral argument.     The parties will be notified by the appellate

clerk regarding scheduling.

          DATED:    Honolulu, Hawaii, December 14, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                   2